Opinion by
Ekwall, J.
At the trial, the witness on behalf of the petitioner, a firm of customs brokers, testified that the invoice was submitted to the examiner, with a request for information as to the proper dutiable value of the merchandise and that the entry was prepared according to the value received from the examiner; that indications were that the importer was satisfied with such value; and that the first indication the petitioner had that the entered value was not correct was a notice which was received from the collector that the value had been advanced. The court held that, although it was apparent that the importer had made no inquiries except those directed to the Government officials as to the correct value, there was nothing in the record to indicate a lack of good faith on the part of the importer or its representatives, nor were there any circumstances which would put a reasonably prudent person upon inquiry. The petition was therefore granted.